Citation Nr: 0327594	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  98-18 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for cardiovascular disease 
as secondary to service-connected nicotine dependence.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from November 1950 to 
September 1954.  The Department of Veterans Affairs (VA) 
Regional Office (RO) in denied benefits sought in September 
1998, and the veteran appealed.  

The United States Court of Appeals for Veterans Claims 
(Court) vacated and remanded a September 2000 Board of 
Veterans' Appeals (Board) decision in March 2001.  The Board 
remanded the case to the RO in August 2001.  


REMAND

The record, including the November 2002 VA examination 
report, raises some medical questions which need to be 
answered.  A VA opinion is necessary.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

A VA opinion should be obtained.  (The 
file may be returned to the prior 
examiner if available.)  The claims 
folder should be made available to the 
examiner.  The examiner should render an 
opinion with reasons as to whether the 
veteran's nicotine dependence or 
obstructive pulmonary disease caused or 
aggravated any cardiovascular 
disability.  The term cardiovascular 
should be read broadly enough to include 
hypertension and cardiomegaly.  If there 
is no relationship between the nicotine 
dependence or the pulmonary disease and 
the cardiovascular disease, that fact 
should be clearly noted in the report.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




